DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 11/30/2020 has been entered.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 11, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2015/0181316).
With regard claim 1, Patel et al. discloses data transmission method (Fig.2), comprising:
processing, by a network device (Fig.2 element 106), a first optical data unit (ODU) (Fig.2 element 202 and para.26) to obtain a second ODU (Fig.2 
sending, by the network device, the second ODU (Fig.2 elements 206-218, para.27, where the flex-OTU framer 206 generates compressed OTN frames from the standard OTN frames and processed to be transmitted to a receiver.).
With regard claim 2, Patel et al. further discloses wherein a frame structure or an encoding mode of the first ODU is different from the second ODU (para.27, where the flex-OUT framer 206 identifies unused tributary slots from a Multiplexing Structure Identifier (MSI) field of a standard OFN frame. The flex-OTU framer 206 compresses the standard OTN frame by deleting unused tributary slots proportional to the selected line rate (corresponding ta the frame 
With regard claim 3, Patel et al. further discloses wherein the processing the first ODU comprises: performing, by the network device, compression encoding on the first ODU to obtain the second ODU (Fig.2 element 206 and para.27, where the flex-OTU framer 206 generates compressed OTN frames from the standard OTN frames).
With regard claim 6, Patel et al. further discloses wherein the processing the first optical data unit ODU comprises: deleting, by the network device, at least a portion of fixed stuff information in the first ODU to obtain the second ODU (para.19 and 27, where Frame compression compresses optical transport network (OTN) frames by eliminating unused tributary slots during OTN framing).
With regard claim 9, Patel et al. further discloses wherein the processing, by a network device, the first optical data unit ODU to obtain the second ODU comprises: deleting, by the network device, an unused timeslot in the first ODU to obtain the second ODU (para.19 and 27, where The flex-OTU framer 206 compresses standard OTN frames by removing the unused tributary slots proportional to the selected line rate).
With regard claim 11, Patel et al. further discloses wherein the sending the second ODU comprises: mapping, by the network device, the second ODU to a flexible optical transport network (FlexO) frame (para.19 and 27, where The flex-
With regard claim 13, which is a network device claim related to claim 1, Patel et al. further discloses at least one processor (para.32-33) and memory (para.32-33). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 14, which is a system claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 15, which is a system claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 17, Patel et al. discloses a network device (Fig.3 element 112 and para.25), comprising:
at least one processor (para.33); and 
a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor (para.32-33), the programming instructions instructing the at least one processor to: 
receive a second optical data unit (ODU) (Fig.3 element 316 and 318, para.29, where The bit streams are processed by a flex-OTU framer 316 that re-builds a compressed frame from 16-byte blocks received from active physical lanes and reinserts unused tributary slots that were removed at the transmitter side); 

wherein a bit rate of the second ODU is lower than a bit rate of the first ODU (Fig.3 element 318, where since the header and FEC overhead of the second ODU are removed in the OTU framer 318 (first ODU), it is clear that the bit rate of the second ODU is lower than a bit rate of the first ODU); and
obtain data from the first ODU (Fig.5 step 508 and para.29 and 36, where the client data is forwarded to the flow distributor 114 and distributed to the relevant client interfaces).
With regard claim 18, Patel et al. further discloses wherein a frame structure or an encoding mode of the first ODU is different from the second ODU (para.29, where The bit streams are processed by a flex-OTU framer 316 that re-builds a compressed frame from 16-byte blocks received from active physical lanes and reinserts unused tributary slots that were removed at the transmitter side.  Information about the locations of the unused tributary lots is delivered to the receiver either within reserved slots of the OTU header or over the centralized or distributed control channels.  Once the standard frame is formed, the header and FEC overhead are removed in the OTU framer 318 and the ODU payload is forwarded to ODU framer 320, which reconstructs the original client data from the ODU payload.)
With regard claim 19, Patel et al. further discloses wherein the programming instructions further instructing the at least one processor (para.33) to decode the second ODU to obtain the first ODU (Fig.5 step 506 and para.29 and 36, where block 506 uses the flexible OTU framers 318 to decompress the received OTN frames.)
With regard claim 20, Patel et al. further discloses wherein the programming instructions further instructing the at least one processor is configured to perform decoding on data in a payload area of the second ODU to obtain the first ODU (Fig.3 element 318 and para.29, where once the standard frame is formed, the header and FEC overhead are removed in the OTU framer 318 and the ODU payload is forwarded to ODU framer 320, which reconstructs the original client data from the ODU payload).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0181316) in view of Jiang (US 2010/0061725).
With regard claim 4, Patel et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the performing the compression encoding on the first ODU comprises: performing, by the network device, compression encoding on data in a payload area of the first ODU to obtain the second ODU.
However, Jiang teaches wherein the performing the compression encoding on the first ODU comprises: performing, by the network device, compression encoding on data in a payload area of the first ODU to obtain the second ODU (Fig.3 step 302 and para.49-51, where when the OTN frame is sent, if it 
is found that data in the payload area of the OTN frame is not enough, justification control is performed on the OTN frame … to insert an idle block containing no data into the OTN frame …) in order to make data in the payload area of the OTN frame enough (para.49). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the performing the compression encoding on the first ODU comprises: performing, by the network device, compression encoding on data in a payload area of the first ODU to obtain the second ODU as taught by Jiang into Patel’s flex-OTU framer 206 so as to make data in the payload area of the OTN frame enough.
With regard claim 5, Patel et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the performing the 
However, Jiang teaches wherein the performing the compression encoding on the first ODU comprises: performing, by the network device, compression encoding on an overhead in the first ODU to obtain the second ODU (para.40, 41 and 43, where a Block Align (BA) indicator is set at the 13th and 14th bytes in the third row of the OPU OH to indicate the offset position of the code block) in order to resolve the issue of having an encoding rate lower than a payload rate of an OPU2 (para.40). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the performing the compression encoding on the first ODU comprises: performing, by the network device, compression encoding on an overhead in the first ODU to obtain the second ODU as taught by Jiang into Patel’s flex-OTU framer 206 so as to make data in the payload area of the OTN frame enough.
With regard claim 7, Patel et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the fixed stuff information is an idle code block.
However, Jiang teaches wherein the fixed stuff information is an idle code block (para.51, where the idle code block may be one or more 64B code blocks, which is the fixed stuff information) in order to resolve the issue of having an encoding rate lower than a payload rate of an OPU2 (para.40). 

With regard claim 16, which is a network device claim related to claim 4, all limitation is contained in claim 4. The explanation of all the limitation is already addressed in the above paragraph.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0181316) in view of Gorshe (OTN Interface Standards for Rates Beyond 100 Gb/s, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 36, NO. 1, JANUARY 1, 2018).
With regard claim 10, Patel et al. further discloses wherein the sending the second ODU (Fig.1 element 106, Fig.2 element 218 and Fig.4 steps 406 and 408 and para.35) comprises: 
mapping, by the network device, the second ODU to a third ODU (Fig.4 steps 406 and 408 and para.30 and 35, where the data is compressed into OTN frames at flexible OTU framer 206, and modulators 208 enable subcarriers in proportion to the client traffic in block 406.  The electrical-to-optical modulator 218 then modulates the signal onto a laser 220 to transmit the signal on a line interface via multicast switch 108.), 
sending, by the network device, the third ODU through m flexible optical transport network (FlexO) interfaces (Fig.1 elements 106 and 108 and para.19 
Patel et al. discloses all of the subject matter as described in the above paragraph except for specifically stating wherein a bit rate of the third ODU is one of nx25 Gigabit per second (G), nx50G, or nx100G, and n is a positive integer; and a bit rate of each FlexO interface is one of 25G, 50G, 100G, 200G, or 400G.
	However, Examiner cites Gorshe’s reference not for rejection but for showing that FlexO is a modular interface consisting of a set of 100 Gbit/s optical PHY streams that are bonded together to carry an OTUCn as defined in ITU-T Recommendation G.709.1 (Gorshe, section VI, FLEXIBLE OTN (FLEXO) INTERFACE, lines 1-20, pp.24, where FlexO is a modular interface consisting of a set of 100 Gbit/s optical PHY streams that are bonded together to carry an OTUC as defined in ITU-T Recommendation G.709.1.)
Therefore, it is clear that Patel et al. teaches wherein a bit rate of the third ODU is one of nx25 Gigabit per second (G), nx50G, or nx100G, and n is a positive integer; and a bit rate of each FlexO interface is one of 25G, 50G, 100G, 200G, or 400G (Gorshe, section VI, FLEXIBLE OTN (FLEXO) INTERFACE, lines 1-20, pp.24, where FlexO is a modular interface consisting of a set of 100 Gbit/s optical PHY streams that are bonded together to carry an OTUC as defined in ITU-T Recommendation G.709.1.) 
With regard claim 12, Patel et al. discloses all of the subject matter as described in the above paragraph except for specifically stating wherein a bit rate of each of 
However, Examiner cites Gorshe’s reference not for rejection but for showing that FlexO is a modular interface consisting of a set of 100 Gbit/s optical PHY streams that are bonded together to carry an OTUCn as defined in ITU-T Recommendation G.709.1 (Gorshe, section VI, FLEXIBLE OTN (FLEXO) INTERFACE, lines 1-20, pp.24, where FlexO is a modular interface consisting of a set of 100 Gbit/s optical PHY streams that are bonded together to carry an OTUC as defined in ITU-T Recommendation G.709.1.)
Therefore, it is clear that Patel et al. teaches wherein a bit rate of each of m FlexO interfaces through which the FlexO frame is transmitted is one of 25 Gigabit per second (G), 50G, 100G, 200G, or 400G, and m is a positive integer (Gorshe, section VI, FLEXIBLE OTN (FLEXO) INTERFACE, lines 1-20, pp.24, where FlexO is a modular interface consisting of a set of 100 Gbit/s optical PHY streams that are bonded together to carry an OTUC as defined in ITU-T Recommendation G.709.1.) 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633